In a *802proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the father appeals from an order of fact-finding and disposition of the Family Court, Queens County (Richardson-Mendelson, J.), dated April 23, 2009, which, inter alia, after a fact-finding and dispositional hearing, determined that his consent was not required for the child’s adoption pursuant to Domestic Relations Law § 111, terminated his parental rights, and transferred custody and guardianship of the child to the petitioner, St. Vincent’s Services, Inc., and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court’s determination that the father’s consent to the adoption was not required was supported by clear and convincing evidence (see Matter of Kevin A., Jr., 61 AD3d 859, 860 [2009]; Matter of Serenity Anya C., 60 AD3d 852 [2009]; Matter of Sharissa G., 51 AD3d 1019, 1020 [2008]; Matter of Hassan Lawrence W., 42 AD3d 573 [2007]). The father failed to meet his burden of establishing that he maintained substantial and continuous or repeated contact with the child through the payment of support and either regular visitation or other communication with the child (see Domestic Relations Law § 111 [1] [d]; Matter of Kevin A., Jr., 61 AD3d at 860; Matter of Serenity Anya C., 60 AD3d 852 [2009]; Matter of Sharissa G., 51 AD3d at 1020; Matter of Hassan Lawrence W., 42 AD3d 573 [2007]).
In light of the foregoing, we need not reach the father’s remaining contentions. Rivera, J.P., Florio, Angiolillo and Austin, JJ., concur.